Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest a cargo assemblage comprising a pallet having a first perimeter, a load having a bottom surface positioned on the pallet and the bottom surface having a second perimeter smaller than the first perimeter, the load including containers of absorbent paper product arranged in stacked layers on the pallet, and a film connecting the load with the pallet and connecting neighboring stacked layers together.  The film comprising a wrap profile and the wrap profile including first layers of film that connect the bottom layer of containers with the pallet and second layers of film that connect neighboring stacked layers together, and the film is wrapped around the bottom layer of containers with a bottom containment force from about pounds to about 9 pounds or 12 pounds and the film is wrapped around the top layer of containers with a top containment force that is greater than about 3 pounds or less than the bottom containment force and others limitations as in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUAN K BUI/Primary Examiner, Art Unit 3736